


Exhibit 10.414
SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (this "Sublease") is made and entered into as of July 1,
2014 by and between ADK GEORGIA, LLC, a Georgia limited liability company
("Sublessor") and C.R. OF THOMASVILLE, LLC, a Georgia limited liability company
("Sublessee").


WITNESSETH:


WHEREAS, pursuant to that certain Lease ("Master Lease") dated August 1, 2010,
Sublessor leased from William M. Foster ("Lessor") the premises described and
defined in the Master Lease as the Property (the "Property"); and


WHEREAS, Sublessee desires to sublease that portion of the Property located at
120 Skyline Drive, Thomasville, Thomas County, Georgia consisting of 52 licensed
beds (the "Premises") on the terms and conditions set forth herein.


NOW, THEREFORE, for and in consideration of Ten Dollars and no/100 ($10.00), and
the mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration paid by each party to the other, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


1.Premises. Sublessor does hereby lease to Sublessee, and Sublessee does hereby
lease from Sublessor, for the term and upon the conditions hereinafter provided,
the Premises.


2.Terms and Conditions. The term of this Sublease shall be for the same term as
the Master Lease. This Sublease is subject to the Master Lease and all of the
terms, covenants, and conditions in the Master Lease are applicable to this
Sublease with the same force and effect as if Sublessor were the lessor under
the Master Lease and Sublessee were the Sublessor thereunder.


3.Base Rent. During the Term, Sublessee shall pay in advance to Sublessor on or
before the 1st day of each month (except for the first payment, which shall be
made on the Commencement Date) the following amounts as Base Rent (as defined
below):


Lease Year    Base Rent Per Month


Year 1
$27,000.00
 
 
Year 2
$27,500.00
 
 
Year 3
$28,000.00
 
 
Year 4
$28,500.00
 
 
Year 5
$29,000.00


HNZW/384682_3.doc



--------------------------------------------------------------------------------






Commencing on the first day of year six (6) and continuing on the first day of
each year thereafter, Base Rent shall increase by two percent (2%) over the Base
Rent for the previous year.


4.Additional Rent and Other Charges. In addition to Base Rent, Sublessee shall
pay to Sublessor, all other charges and additional rent payable by Sublessee
under the Master Lease with respect to the Premises.


5.Absolute Net Lease. All rent payments shall be absolutely net to Sublessor,
free of any and all taxes, other charges, and operating or other expenses of any
kind whatsoever, all of which shall be paid by Sublessee. Sublessee shall
continue to perform its obligations under this Agreement even if Sublessee
claims it has been damaged by Sublessor. Thus, Sublessee shall at all times
remain obligated under this Agreement without any right of set-off,
counterclaim, abatement, deduction, reduction or defense of any kind.
Sublessee's sole right to recover damages against Sublessor under this Agreement
shall be to prove such damages in a separate action.


6.Payment Terms. All Base Rent and other payments to Sublessor hereunder shall
be paid by wire transfer in accordance with Sublessor's wire transfer
instructions attached hereto as Exhibit "A", or as otherwise directed by
Sublessor from time to time.


7.Security Deposit. Sublessee shall deposit with Sublessor and maintain during
the Term the sum of Twenty-Five Thousand and 001100 Dollars ($25,000.00) as a
security deposit (the "Security Deposit") against the faithful performance by
Sublessee of its obligations under this Agreement. The Security Deposit shall be
paid upon execution of this Agreement.


8.Late Charges. The late payment of Base Rent or other amounts due under this
Sublease will cause Sublessor to lose the use of such money and incur
administrative and other expenses not contemplated under this Agreement. While
the exact amount of the foregoing is difficult to ascertain, the parties agree
that as a reasonable estimate of fair compensation to Sublessor, if Base Rent or
any other amount is not paid within (a) five (5) days after the due date for
such payment, then Sublessee shall thereafter pay to Sublessor on demand a late
charge equal to five percent (5%) of such delinquent amounts, and (b) ten ( 10)
days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the rate of ten percent ( 10%) per annum.


9.Assignment and Subletting. Sublessee shall not, either voluntarily or by
operation of law, assign this Agreement or further sublet all or any part of the
Premises without the prior written consent of Sublessor. Any purported
assignment or sublease without such consent shall be null and void and
constitute a material breach of this Agreement.


10.Attorney Fees. If there is any legal or arbitration action or proceeding
between Sublessor and Sublessee to enforce any provision of this Agreement or to
protect or establish any right or remedy of either Sublessor or Sublessee
hereunder, the unsuccessful party to such action or proceeding will pay to the
prevailing party all costs and expenses, including reasonable attorneys' fees
incurred by such prevailing party in such action or proceeding and in any
appearance in connection therewith, and if such prevailing party recovers a
judgment

HNZW/384682_3.doc                                    2



--------------------------------------------------------------------------------




in any such action, proceeding or appeal, such costs and expenses will be
determined by the court or arbitration panel handling the proceeding and will be
included in and as a part of such judgment.


11.Notices. All notices and demands that may be required or permitted by either
party to the other shall be in writing. All notices, payments and demands
hereunder shall be sent by overnight courier or by certified United States Mail,
postage prepaid, addressed as provided below, or to any other place that one
party may from time to time designate in a notice to the other party, and shall
be deemed to have been received on the date when actually delivered to the
addressee or delivery has been rejected.


If to Sublessor:            If to Sublessee:


ADK Georgia, LLC            c/o Michael E. Winget, Sr.
________________            P.O. Box 1277
________________            Forsyth, GA 31029


12.Personal Property. Sublessee may bring his own articles of personal property
to the Premises for use and Sublessee shall have the right to remove any such
personal property from the Premises provided that Sublessee, at his expense,
shall repair any damages to the Premises caused by such removal or by the
original installation thereof.


13.Repairs & Improvements. Sublessor shall not be required to make any repairs
or improvements to the Premises. Sublessee shall make no alterations in, or
additions to, the Premises without first obtaining, in writing, Sublessor's
consent for such alterations or additions. All such alterations or additions
shall be at the sole cost and expense of Sublessee and shall become a part of
the Premises and shall be the property of Sublessor. Sublessee covenants and
agrees that it will take good care of the Premises, its fixtures and
appurtenances, and suffer no waste or injury thereto and keep and maintain same
in good and clean condition, reasonable wear and tear excepted. Sublessee shall
be liable for and shall indemnify and hold Sublessor harmless in respect of any
claims, liabilities, actions, damage, or injury to Sublessor, the Premises, and
property or persons of anyone else, if due to wrongful act or negligence of
Sublessee, or Sublessee's agents, employees, licensees or invitees. ·with
respect to work, services, repairs, repainting, restoration, the provision of
utilities or HVAC services, or the performance of other obligations required of
Lessor under the Master Lease, Sublessor shall, at the written request of
Sublessee, request the same from Lessor and use reasonable efforts to obtain the
same from Lessor at Sublessee's expense. Sublessee shall cooperate with
Sublessor as may be required to obtain from Lessor any such work, services,
repairs, repainting restoration, the provision of utilities or HVAC services, or
the performance of any of Lessor's other obligations under the Master Lease with
respect to the Premises.


14.
Default.



(a)The following shall be deemed to be events of default by Sublessee: (i)
Sublessee shall fail to pay when due any installment of Base Rent or any other
charge or assessment against Sublessee pursuant to the terms of this Agreement
and such failure shall continue for a period of five (5) days after Sublessor's
notice to Sublessee thereof; (ii) Sublessee shall fail to comply in every
respect with any term, provision, covenant, or warranty made under this
Agreement by Sublessee and shall not cure such failure within thirty (30) days
after notice

HNZW/384682_3.doc                                    3



--------------------------------------------------------------------------------




thereof to Sublessee; provided that if any such failure is not curable by its
nature within such thirty-day period, then Sublessee shall have such additional
time as necessary to cure the same; (iii) Sublessee shall fail to comply in any
respect with any term, provision, covenant or warranty under the Master Lease;
or (iv) Sublessee shall do, or permit to be done anything which creates a lien
upon the Premises which lien is not removed by payment or bond within twenty
(20) days after Sublessee receives notice thereof.


(b)Upon the occurrence of an aforesaid events of default, Sublessor shall have
the option to pursue any one or more of the following remedies without any
notice or demand whatsoever: (i) terminate this Agreement, in which event
Sublessee shall immediately surrender the Premises to Sublessor, and if
Sublessee fails to do so, Sublessor may without prejudice to any other remedy
which it may have for possession or arrearage in Base Rent, enter upon and take
possession of the Premises and expel or remove Sublessee and any other person
who may be occupying the Premises or any part thereof, by force, if necessary,
as permitted by Georgia law without being liable for prosecution or any claim of
damages therefor; Sublessee hereby agreeing to pay to Sublessor on demand the
amount of all Base Rent and other charges accrued through the date of
termination; (ii) enter upon and take possession of the Premises and expel or
remove Sublessee and any other person who may be occupying the Premises or any
part thereof, by force, if necessary, as permitted by Georgia law, without being
liable for prosecution or any claim of damages thereof and, if Sublessor so
elects, relet the Premises on such terms as Sublessor may deem advisable, in its
sole discretion, without advertisement, and by private negotiations provided
that if Sublessor succeeds in re-1etting the Premises and receives the rent
therefor, Sublessee hereby agrees to pay to Sublessor the deficiency, if any,
between all Rent reserved hereunder and the total rental applicable to the Term
hereof obtained by Sublessor through such re-letting, and Sublessee shall be
liable for Sublessor's expenses in restoring the Premises and all costs incident
to such re-letting; (iii) enter upon the Premises by force if necessary as
permitted by Georgia law, without being liable for prosecution or any claim of
damages therefor, and do whatever Sublessee is obligated to do under the terms
of this Agreement; and Sublessee agrees to reimburse Sublessor on demand for any
expenses including, without limitation, reasonable attorney's fees which
Sublessor may incur in thus effecting compliance with Sublessee's obligations
under this Agreement and Sublessee further agrees that Sublessor shall not be
liable for any damages resulting to Sublessee from such action.


(c)Notwithstanding any provision hereof, in the event (i) Sublessee defaults
under this Agreement and/or the Master Lease or (ii) the entering into of this
Agreement results in Lessor giving notice of default under the Master Lease,
Sublessor shall have the right to terminate this Agreement immediately.


(d)The remedies provided for herein are cumulative and in addition to any other
remedy provided by law or at equity. No action taken by or on behalf of
Sublessor shall be construed to be an acceptance of a surrender of this
Agreement. Forbearance by Sublessor to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.


15.Holding Over. If Sublessee remains in possession of any portion of the
Premises after expiration or termination of the Term with or without Sublessor's
written consent, Sublessee shall become a Sublessee-at-sufferance, and there
shall be no renewal of this Sublease by operation of law. During the period of
any such holding over, all provisions of

HNZW/384682_3.doc                                    4



--------------------------------------------------------------------------------




this Sublease shall be and remain in effect except that the monthly rental shall
be 150% of the amount of Base Rent payable for the last full calendar month of
the Term including renewals or extensions. The inclusion of the preceding
sentence in this Sublease shall not be construed as Sublessor's consent for
Sublessee to hold over.


16.Surrender of Premises.    Upon the expiration or other termination of this
Sublease, Sublessee shall quit and surrender to Sublessor the Premises broom
clean in substantially the same condition as at the commencement of the
Sublease, reasonable wear and tear only excepted. Sublessee's obligation to
observe or perform this covenant shall survive the expiration or other
termination of this Sublease.


17.Successors and Assigns. This Sublease shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.


18.Entire Sublease. This Sublease sets forth all the Subleases between Sublessor
and Sublessee concerning the Premises, and there are no other Subleases either
oral or written other than as set forth in this Sublease.


19.Governing Law. This Sublease shall be governed by and construed in accordance
with the laws of the State of Georgia.


20.Other Provisions of Master Lease. This Sublease is subject and subordinate to
the Master Lease. As and to the extent hereinafter provided, all applicable
terms and conditions of the Master Lease are incorporated into and made a part
of this Sublease as if Sublessee were the lessee under the Master Lease. Unless
expressly provided for in this Sublease to the contrary, Sublessee assumes and
agrees to perform the Sublessor's obligations under the Master Lease during the
term of this Sublease, except that the obligation to pay rent to Lessor under
the Master Lease shall be considered performed by Sublessee by virtue of its
payments and reimbursements to Sublessor pursuant to this Sublease. Sublessee
shall not cause or suffer any act of negligence that will violate any of the
provisions of the Master Lease. If the Master Lease terminates for any reason,
this Sublease shall terminate and the parties shall be relieved from all
liabilities and obligations under this Sublease; provided, however, that if this
Sublease is terminated by Lessor due to a default of Sublessor or Sublessee
under the Master Lease or under this Sublease, the defaulting party shall be
liable to the non-defaulting party for all damage suffered by the non-defaulting
party as a result of the termination. Sublessee shall provide copies of all
reports required under the Master Lease to Sublessor and to Lessor. In addition,
if the entering into of this Sublease results in Lessor giving notice of default
under the Master Lease, Sublessor shall have the right to terminate this
Sublease immediately.


21.Governing Law and Venue.    This Sublease is made pursuant to, and shall be
construed and enforced in accordance with, the laws in force in the State of
Georgia, and any dispute arising hereunder shall be brought in the courts of
Thomas County, Georgia.


22.Entire Agreement. The parties hereby understand and agree that this Sublease
contains the entire agreement between the parties and cannot be changed or
modified except by a written instrument subsequently executed by the parties
hereto.





HNZW/384682_3.doc                                    5



--------------------------------------------------------------------------------








{Signatures on Following Page)









HNZW/384682_3.doc                                    6



--------------------------------------------------------------------------------




06/20/2014    09:09 AdCareHealthcaresystems,IHC    (FAX)7405493442    P.004/00S












IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be duly
executed and delivered as of the day and year first written above.




SUBLESSEE:                    SUBLESSOR:


C.R. OF THOMASVILLE LLC,            ADK GEORGIA, LLC,
a Georgia limited liability company            a Georgia limited liability
company
 
 
By:
/s/ Michael E. Winget Sr
Name:
Michael E. Winget Sr
Its:
Manager

        
 
 
By:
/s/ David A. Tenwick
Name:
David A. Tenwick
Its:
CEO, President, Chairman




                                                7